333 S.W.3d 539 (2011)
STATE of Missouri, Respondent,
v.
Steven PERKINS, Appellant.
No. ED 94651.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2011.
Brocca Smith, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Steven Perkins ("Defendant") appeals from the judgment of the trial court entered after a bench trial convicting him of second-degree burglary, a felony, and misdemeanor stealing. Defendant contends that the trial court erred when it denied his motion to exclude a recording of a witness's 911 call in violation his Sixth Amendment right to confrontation.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).